





345 Encinal Street Santa Cruz, CA 95060
+1 (831) 426-5858


poly.com








December 27, 2019




Carl Wiese




Dear Carl,


On behalf of Plantronics, Inc., now branded as Poly, the “Company,” I am pleased
to offer you the position of Executive Vice President, Chief Revenue Officer,
reporting to me. Should you accept this offer of employment, your first day of
employment is anticipated to be on or about January 20, 2020 (your actual first
day of employment is referred to as the “start date”).


This letter outlines the terms of your employment with the Company as of your
start date, including your compensation and benefits, as set forth below:


Ÿ Annualized Base Salary
$500,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding.
Ÿ Executive Incentive Plan
Ÿ    100% of your Annual Base Salary or $500,000, at target performance.
Ÿ    The purpose of the Executive Incentive Plan (“EIP” or the “Plan”) is to
focus participants on achieving annual Company-wide financial performance goals.
Ÿ Please refer to the Executive Incentive Plan “Administrative Guidelines” for
further details on how bonuses may be earned.
Ÿ Target Total Cash Compensation
$1,000,000 per year based on the compensation elements shown above assuming at
target performance.
Ÿ New Hire Restricted Stock Units
$3,500,000 of the Company’s common stock in the form of a restricted stock unit
award (“restricted stock units”). It will be recommended to the Company’s Board
of Directors or a sub-committee thereof that you receive an award for the
restricted stock units. If approved, the price to you of the restricted stock
units will be
$0.00. Moreover, the award will be granted on the fifteenth day of the calendar
month after both (i) approval by the Board of Directors or a sub-committee
thereof, and (ii) your actual start date (or the next trading day of the
Company’s common stock on the New York Stock Exchange if the fifteenth day is
not a trading day) (“Award Date”). If approved, the restricted stock units will
vest and be released from escrow or settled in three installments. The first
installment of 50% of shares granted will vest on the last calendar day of the
month following the first anniversary
of the Award Date. The second installment of 25% of the shares granted will vest
on the last calendar day of the month following the 18th month of the Award
Date. The










--------------------------------------------------------------------------------





 
third installment of 25% of the shares granted will vest on the last calendar
day of the month following the 24th month of the Award Date. Any shares that
would otherwise vest and be released from escrow or settled on December 31st of
any year shall instead vest on January 2nd of the succeeding year. All vesting
is subject to your continued employment on each applicable vesting date.
Ÿ General Benefits
You will be eligible to participate in Company benefit programs as available or
that become available to other similarly situated employees of the Company,
subject to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company. Life, Medical, Dental and Disability coverage will begin on your start
date.
Ÿ Change of Control
As of your start date, you will be provided with change of control severance
protection under the same form of agreement provided to our other senior
officers (other than the CEO and CFO).
Ÿ Severance Agreement
As of your start date, you will be provided with severance protection under the
same form of agreement provided to our other senior officers (other than the CEO
and CFO).
Ÿ Executive Physical Program
You will be automatically enrolled in our Executive Health Exam Program. This
program is aimed to give you guidance and direction on further health items to
follow up on. To qualify you must schedule the appointment through the
pre-identified network of doctors.
Ÿ 401(k)
You are eligible to join the Plantronics, Inc. 401(k). Plantronics will match
100% of every $1.00 you contribute for the first 3% of your eligible
compensation and 50% of every $1.00 you contribute for the next 3% of your
eligible compensation for a maximum of up to 4.5% of your eligible compensation
each pay period. The matching contribution is 100% vested immediately. If after
30 days from your date of hire you have not actively selected a contribution
amount to set aside each pay period, Plantronics will automatically enroll you
at a discretionary employee contribution of 3% of your eligible earnings on a
bi-weekly basis to the 401(k).
Ÿ Non-Qualified Deferred Compensation Plan
You will be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the Plan Document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods. For
more information regarding the Plantronics, Inc. Deferred Compensation Plan,
please see the Prospectus.
Ÿ ESPP
You will be eligible to participate in the Company’s Employee Stock Purchase
Plan, subject to the terms of the Plan.









This formal notification of our offer of employment is subject to the terms set
forth in your Employment Application which you have submitted to Plantronics and
is contingent upon satisfactory background verification, receipt of an original
application, a final review of references, and the approval of the Compensation
Committee of the Board of Directors.





--------------------------------------------------------------------------------





As a condition of your employment, you will also be required to sign and comply
with: Wiese - New Hire Certification - Prior Employer Confidential Information,
which requires, among other things, you to certify that you may have had access
to a prior employer’s confidential, proprietary or trade secret information, you
have not downloaded or otherwise transferred any of that information to any
device, you or your prior employer have deleted that information from any of
your devices and/or returned that information to your prior employer and you
will not use any such information during your employment with the Company.


For purposes of stock ownership, please be advised that Executive Officers are
expected to meet certain requirements. At present, “Executive Officers” are
defined as those executives who the Board of Directors has determined are
Section 16 Officers in accordance with the Securities Exchange Act of 1934, as
amended. The Board of Directors may modify this requirement on a case by case if
compliance reasonably creates a hardship for any such Executive Officer.
Plantronics’ Board of Directors may furthermore modify these stock ownership
requirements at their discretion, including expanding the executives deemed to
be Executive Officers under this policy.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within 3
business days of your start date, or our employment relationship with you may be
immediately terminated.


Before releasing certain export-controlled technology and software to you during
your employment at Plantronics, Plantronics may be required to obtain an export
license in accordance with United States law. Plantronics will inform you if an
export license is needed. If an export license is required, then this offer of
employment and/or your continued employment (if applicable) with Plantronics is
contingent upon receipt of the export license or authorization, and Plantronics
will have no obligation to employ you or provide you with any compensation or
benefits until the export license or authorization is secure.


Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ prior notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
Plantronics, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.


As a Company employee, you will be expected to abide by company rules and
standards as presented in our Employee Handbook and our World Wide Code of
Business Conduct and Ethics.


As a condition of your employment, you will also be required to sign and comply
with:


Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.


Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at Plantronics, Plantronics may be
required to obtain an export license in accordance with United States law.
Plantronics will inform you if an export license is needed. If an export license
is required, then this offer of employment and/or your continued employment (if
applicable) with Plantronics is contingent upon receipt of the
export license or authorization, and Plantronics will have no obligation to
employ you or provide you with any compensation or benefits until the export
license or authorization is secure.


All payments and benefits under this letter are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute “nonqualified deferred compensation” for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be





--------------------------------------------------------------------------------





made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by you, (ii) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (iii) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, and (iv) except as specifically provided herein or in the
applicable reimbursement arrangement, any such reimbursements or in-kind
benefits must be for expenses incurred and benefits provided during the your
lifetime. In no event will the Company shall not be held liable for any taxes,
interest, penalties or other amounts owed by Employee under Code Section 409A.


To indicate your acceptance of the Company’s offer of employment as stated
above, please sign and date this letter in the space provided below. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by Plantronics’ CEO and
you.


I look forward to working with you and having you as a member of the team!


Sincerely,
PLANTRONICS, INC.








/s/ Joe Burton
Joe Burton
President & Chief Executive Officer












Agreed to and accepted:


Signature:            /s/ Carl Wiese             
    
Printed Name:        Carl Wiese                        
Received Offer Date:         1/20/2020                    
Confirmed Start Date:        1/20/2020                    






This offer expires one week from the date listed on the first page.





